PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/827,279
Filing Date: 23 Mar 2020
Appellant(s): SHISHIDO et al.



__________________
Stephen P. Catlin
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/5/21

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/4/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
The rejection of claims 4, 9, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn.


The rejection of claims 4, 9, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been withdrawn.
	The arguments pertaining to the 112(a) and 112(b) rejection are persuasive. There is support within the application, particularly Figure 37 of the Drawings, for the limitations claimed in claims 4, 9, and 21. Further, since the Drawings clearly disclose how a light-blocking film may be provided below the semiconductor layer, the 112(b) rejection is also withdrawn. 
GROUNDS OF REJECTION
Restatement of Rejection with Modification for After-Final Amendment
The following ground(s) of rejection are applicable to the appealed claims.
It should be noted that the claims filed 7/28/21 were indicated as being entered upon appeal in the Advisory Action mailed 8/18/21 under 37 CFR 1.116. Nevertheless, in accordance with MPEP 1207.03 (II), there is no new grounds of rejection since the Advisory Action indicated that the amendment will be entered for purposes of appeal and indicates which individual rejections set forth in the rejection from which the appeal has been taken would be used to reject the added or amended claims. The Restatement of Rejection provided below includes the rejections of the amended claims. 
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al (US Publication No.: US 2013/0342801 A1 of record, “Hamada”) in view of Fukushima (US Publication No.: US 2014/0192019 A1 of record) and Chiang et al (US Publication No.: US 2016/0328061 A1 of record, “Chiang”).
Regarding Claim 1, Hamada discloses a touch panel (Figures 1-4) comprising:
An in-cell touch panel (Figures 1-4); and
Wherein the in-cell touch panel comprises:
A plurality of sensor elements (Figures 1-4, sensor elements 14, 16, 24);
A plurality of pixels (Figures 1-4, pixels (comprising) 20; Paragraph 0022);
A plurality of signal lines (Figures 1-4, signal lines 12); and

Wherein the in-cell touch panel has a function of display an image and a function of a touch sensor (Paragraph 0028),
Wherein a plurality of pixel electrodes in the in-cell touch panel is arranged in a first direction and a second direction intersecting the first direction (Figure 1, plurality of pixel electrodes 20),
Wherein a plurality of touch sensor lines extend in the first direction (Figure 1, touch sensor lines 16 are extend in a first vertical direction),
Wherein one of the plurality of touch sensor lines and one of the plurality of signal lines are arranged next to each other between two adjacent pixel electrode of the plurality of pixel electrodes and extend in the first direction (Figure 1, at least touch sensor line 16 extends next to signal line 12 in a first vertical direction between two adjacent pixel electrode 20),
Wherein one of the plurality of touch sensor lines and one of the plurality of signal lines overlap with one of the plurality of scan lines extending in the second direction (Figure 1, signal line 12 and touch sensor line 16 overlap with gate line 10 extending in a second horizontal direction), and
Wherein the plurality of pixel electrodes comprises a slit in the first direction (Figure 1, pixel electrode 20 comprises slit 22 that extends in a first vertical direction), and 
Wherein, in the first direction, between one of the two adjacent pixel electrodes of the plurality of pixel electrodes and another one of the plurality of pixel electrodes adjacent to the one of the two adjacent pixel electrodes of the plurality of pixel 
Hamada fails to disclose a scan line driver circuit.
However, Fukushima discloses a similar touch panel comprising a scan line driver circuit (Fukushima, Figure 1, scan line driver circuit 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the touch panel as disclosed by Hamada to include a scan line driver circuit as disclosed by Fukushima. One would have been motivated to do so for the purpose of performing display by using the scan signal from the gate driver (Fukushima, Paragraph 0064). 
Hamada also fails to disclose a light-blocking film that overlaps with a semiconductor layer and a gate electrode of a transistor connected to one of the plurality of pixel electrodes.
However, Chiang discloses a similar panel where a light-blocking film that overlaps with a semiconductor layer and a gate electrode of a transistor connected to one of the plurality of pixel electrodes (Chiang, Figure 3, light-blocking film BM, transistor 31, gate electrode G, where Figure 7C discloses a pixel electrode PITO connected to the transistor). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the panel as disclosed by Hamada to include a light-blocking film as disclosed by Chiang. One would have been motivated to do so for 

Regarding Claim 4, Hamada in view of Fukushima and Chiang discloses the touch panel according to claim 1.
Hamada fails to disclose that the light-blocking film is provided below the semiconductor layer, wherein a size of the plurality of touch sensor lines and a size of the plurality of signal lines are different from each other, wherein the gate electrode, the semiconductor layer, and one of a source electrode and a drain electrode of the transistor overlap with each other, and wherein the semiconductor layer is in contact with a side surface of the one of the source electrode and the drain electrode of the transistor.
However, Chiang discloses a similar panel where the light-blocking film is provided below the semiconductor layer (Chiang, Figure 3A, light-blocking film BM overlaps with the semiconductor layer which is disposed between the source electrode S and the drain electrode D, where the light-blocking film BM may be considered as being “below” in relation to the semiconductor layer, where the substrate containing the semiconductor layer may be considered a top substrate, since the term “below” is prepositional and relative to other elements or positions under a broadest reasonable interpretation), wherein a size of the plurality of touch sensor lines and a size of the plurality of signal lines are different from each other (Chiang, Figure 7, discloses the touch sensor lines M2 overlap with the signal (source) lines, where it is clear that the touch sensor lines M2/M3 are wider than the signal lines; Paragraph 0078), wherein the gate electrode, the semiconductor layer, and one of a source electrode and a drain electrode of the transistor overlap with each other, and wherein the semiconductor layer is in contact with a side surface of the one of the source electrode and the drain electrode of the transistor (Chiang, Figure 3A, light-blocking film BM overlaps with the semiconductor layer which is disposed between the source electrode S and the drain electrode D, where the semiconductor layer overlaps with the source electrode S, gate electrode G, and drain electrode D, and is in contact with a side surface of the source electrode S and drain electrode D). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the panel as disclosed by Hamada to include a light-blocking film and different sized signal lines and touch sensor lines as disclosed by Chiang. One would have been motivated to include a light-blocking film for the purpose of shielding conductive layers and avoiding color mixing thereby improving display quality (Chiang, Paragraph 0062). One would have been motivated to have varying line sizes for the purpose of designing an in-cell self-capacitive touch panel while simplifying the manufacturing process by having them overlap (Chiang, Paragraph 0078). 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada in view of Fukushima, Chiang, and Xu (US Publication No.: US 2015/0234538 A1 of record). 
Regarding Claim 8, Hamada discloses a touch panel (Figures 1-4) comprising:
An in-cell touch panel (Figures 1-4); and
Wherein the in-cell touch panel comprises:
A plurality of sensor elements (Figures 1-4, sensor elements 14, 16, 24);
A plurality of pixels (Figures 1-4, pixels (comprising) 20; Paragraph 0022);
A signal line (Figures 1-4, signal line 12); and
A scan line (Figures 1-4, scan line 10),
Wherein the in-cell touch panel has a function of display an image and a function of a touch sensor (Paragraph 0028),
Wherein a plurality of pixel electrodes in the in-cell touch panel is arranged in a first direction and a second direction intersecting the first direction (Figure 1, plurality of pixel electrodes 20),
Wherein a plurality of touch sensor lines extend in the first direction (Figure 1, touch sensor lines 16 are extend in a first vertical direction),
Wherein one of the plurality of touch sensor lines and the signal line are arranged between two adjacent pixel electrode of the plurality of pixel electrodes and extend in the first direction (Figure 1, at least touch sensor line 16 extends next to signal line 12 in a first vertical direction between two adjacent pixel electrode 20),
Wherein one of the plurality of touch sensor lines and the signal line overlap with the scan line extending in the second direction (Figure 1, signal line 12 and touch sensor line 16 overlap with gate line 10 extending in a second horizontal direction), and
Wherein the plurality of pixel electrodes comprise a plurality of slits in the first direction (Figure 1, pixel electrode 20 comprises slits 22 that extend in a first vertical direction). 
Hamada fails to disclose that the touch panel is connected to an IC, wherein the IC comprises: a circuit unit; a signal line driver circuit; a sensor driver circuit; and a sensing circuit. Hamada also fails to disclose a scan line driver circuit.
However, Fukushima discloses a similar touch panel comprising a scan line driver circuit (Fukushima, Figure 1, scan line driver circuit 12), where the touch panel is connected to an IC (Fukushima, Paragraph 0082), wherein the IC comprises: a circuit unit; a signal line driver circuit; a sensor driver circuit; and a sensing circuit (Fukushima, Figure 1, circuit unit 11, signal line driver circuit 13, sensor driver circuit 14, sensing circuit 40; Paragraph 0068). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the touch panel as disclosed by Hamada to include an IC comprising a plurality of circuit units as disclosed by Fukushima. One would have been motivated to do so for the purpose of creating a display device with a touch function (Fukushima, Paragraph 0063-0068) and for the purpose of performing display by using the scan signal from the gate driver (Fukushima, Paragraph 0064).
Hamada also fails to disclose that the plurality of touch sensor lines is provided alternately for every third pixel electrode of the plurality of pixel electrodes in the second direction.
Xu also fails to explicitly disclose the plurality of touch sensor lines is provided alternately for every third pixel electrode of the plurality of pixel electrodes in the second direction. However, Xu discloses that the plurality of touch sensor lines is provided alternately for every third pixel of the plurality of pixels in the second direction (Xu, Figure 2, touch sensor lines 4, three pixels B, G, R), where Hamada discloses having a pixel electrode disposed in every pixel (Hamada, Figure 1, pixel electrodes 20r, 20g, 20b). Having the disclosures of Xu and Hamada, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pixel electrodes as disclosed by Hamada to have a touch sensor line for every third pixel electrode as disclosed by Xu. One would have been motivated to do so for the purpose of using row-by-row scanning in order to obtain a multi-point touch function (Xu, Paragraphs 0044-0045). 
Hamada fails to disclose that the light-blocking film is provided below the semiconductor layer.
However, Chiang discloses a similar panel where the light-blocking film is provided below the semiconductor layer (Chiang, Figure 3A, light-blocking film BM overlaps with the semiconductor layer which is disposed between the source electrode S and the drain electrode D, where the light-blocking film BM may be considered as being “below” in relation to the semiconductor layer, where the substrate containing the semiconductor layer may be considered a top substrate, since the term “below” is prepositional and relative to other elements or positions under a broadest reasonable interpretation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the panel as disclosed by Hamada to include a light-blocking film as disclosed by Chiang. One would have been motivated to include a light-blocking film for the purpose of shielding conductive layers and avoiding color mixing thereby improving display quality (Chiang, Paragraph 0062). 

Regarding Claim 9, Hamada in view of Fukushima, Chiang, and Xu discloses the touch panel according to claim 8.
Hamada fails to disclose that a transistor which includes an oxide semiconductor in a channel formation region is used in the in-cell touch panel, the scan line driver circuit, the circuit unit, the signal line driver circuit, the sensor driver circuit, or the sensing circuit. 
However, Fukushima discloses a similar touch panel where a transistor which includes an oxide semiconductor in a channel formation region is used in the in-cell touch panel, the scan line driver circuit, the circuit unit, the signal line driver circuit, the sensor driver circuit, or the sensing circuit (Fukushima, Paragraph 0101).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transistor as disclosed by Hamada to include oxide semiconductor as disclosed by Fukushima. One would have been motivated to do so for the purpose of optimizing transistor material to carry signals within the display device to display an image (Fukushima, Paragraph 0101).  
Hamada fails to disclose that a gate electrode of a transistor connected to one of the plurality of pixel electrodes, wherein the light-blocking film overlaps with the semiconductor layer, wherein a size of the plurality of touch sensor lines and a size of the plurality of signal lines are different from each other, wherein the gate electrode, the semiconductor layer, and one of a source electrode and a drain electrode of the transistor overlap with each other, and wherein the semiconductor layer is in contact with a side surface of the one of the source electrode and the drain electrode of the transistor.
However, Chiang discloses a similar panel where a gate electrode of a transistor connected to one of the plurality of pixel electrodes (Chiang, Figure 3, light-blocking film BM, transistor 31, gate electrode G, where Figure 7C discloses a pixel electrode PITO connected to the transistor), the light-blocking film overlaps with the semiconductor layer, wherein a size of the plurality of touch sensor lines and a size of the plurality of signal lines are different from each other (Chiang, Figure 7, discloses the touch sensor lines M2 overlap with the signal (source) lines, where it is clear that the touch sensor lines M2/M3 are wider than the signal lines; Paragraph 0078), wherein the gate electrode, the semiconductor layer, and one of a source electrode and a drain electrode of the transistor overlap with each other, and wherein the semiconductor layer is in contact with a side surface of the one of the source electrode and the drain electrode of the transistor (Chiang, Figure 3A, light-blocking film BM overlaps with the semiconductor layer which is disposed between the source electrode S and the drain electrode D, where the semiconductor layer overlaps with the source electrode S, gate electrode G, and drain electrode D, and is in contact with a side surface of the source electrode S and drain electrode D). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the panel as disclosed by Hamada to include different sized signal lines and touch sensor lines as disclosed by Chiang. One would have been motivated to have varying line sizes for the purpose of designing an in-cell self-capacitive touch panel while simplifying the manufacturing process by having them overlap (Chiang, Paragraph 0078). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hamada in view of Chiang and Xu.
Regarding Claim 20, Hamada discloses a display device (Figures 1-4) comprising: 
An in-cell touch sensor (Figures 1-4),
Wherein the display device further comprises:
A plurality of pixels (Paragraph 0022; Figures 1-4);
A plurality of pixel electrodes arranged in a first direction and a second direction intersecting the first direction (Figure 1, pixel electrodes 20);
A plurality of touch sensor lines extending in the first direction (Figure 1, touch sensor lines 16 extend in a first vertical direction); 
A plurality of signal lines extending in the first direction (Figure 1, signal lines 12 extend in a first vertical direction; and 
A plurality of scan lines extending in the second direction (Figure 1, scan lines 10 extend in a second horizontal direction),
Wherein one of the plurality of touch sensor lines and one of the plurality of signal lines extend in the first direction and between two adjacent pixel electrodes of the plurality of pixel electrodes (Figure 1, touch sensor line 16b is adjacent to signal line 12b and both extend in first vertical direction between two adjacent pixel electrodes 20g and 20b), 
Wherein the one of the plurality of touch sensor lines and the one of the plurality of signal lines overlap with one of the plurality of scan lines (Figure 1, touch sensor line 16b and signal line 12b overlap scan line 10), and
Wherein the plurality of pixel electrodes comprise a first slit in the first direction (Figure 1, pixel electrodes 20 comprise a first slit 22). 
Hamada fails to disclose that a size of the plurality of touch sensor lines and a size of the plurality of signal lines are different from each other, wherein the light-blocking film is provided below the semiconductor layer.
However, Chiang discloses a similar panel where a size of the plurality of touch sensor lines and a size of the plurality of signal lines are different from each other (Chiang, Figure 7, discloses the touch sensor lines M2 overlap with the signal (source) lines, where it is clear that the touch sensor lines M2/M3 are wider than the signal lines; Paragraph 0078), , wherein the light-blocking film is provided below the semiconductor layer (Chiang, Figure 3A, light-blocking film BM overlaps with the semiconductor layer which is disposed between the source electrode S and the drain electrode D, where the light-blocking film BM may be considered as being “below” in relation to the semiconductor layer, where the substrate containing the semiconductor layer may be considered a top substrate, since the term “below” is prepositional and relative to other elements or positions under a broadest reasonable interpretation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the panel as disclosed by Hamada to include a light-blocking film and different sized signal lines and touch sensor lines as disclosed by Chiang. One would have been motivated to include a light-blocking film for the purpose of shielding conductive layers and avoiding color mixing thereby improving display quality (Chiang, Paragraph 0062). One would have been motivated to have varying line sizes for the purpose of designing an in-cell self-capacitive touch panel while simplifying the manufacturing process by having them overlap (Chiang, Paragraph 0078). 
Hamada also fails to disclose one of the plurality of touch sensor lines and another of the plurality of touch sensor lines are provided so as to sandwich three pixel electrodes of the plurality of pixel electrodes without another one of the plurality of touch sensor lines being provided therebetween. 
Xu also fails to explicitly disclose the plurality of touch sensor lines is provided alternately for every third pixel electrode of the plurality of pixel electrodes in the second direction. However, Xu discloses that the plurality of touch sensor lines is provided alternately for every third pixel of the plurality of pixels in the second direction (Xu, Figure 2, touch sensor lines 4, three pixels B, G, R), where Hamada discloses having a pixel electrode disposed in every pixel (Hamada, Figure 1, pixel electrodes 20r, 20g, 20b). Having the disclosures of Xu and Hamada, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pixel electrodes as disclosed by Hamada to have a touch sensor line for every third pixel electrode as disclosed by Xu. One would have been motivated to do so for the purpose of using row-by-row scanning in order to obtain a multi-point touch function (Xu, Paragraphs 0044-0045). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hamada in view of Xu and Chiang in further view of  Hirakata et al (US Publication No.: US 2015/0138041 A1 of record, “Hirakata’041”).
Regarding Claim 21, Hamada in view of Xu and Chiang discloses the display device according to claim 20, wherein the plurality of pixel electrodes comprise a second slit (Hamada, Figure 1, pixel electrodes 20 comprise a plurality of slits 22, where one slit may be a first slit and another slit may be a second slit),
Wherein the one of the plurality of touch sensor lines and the one of the plurality of signal lines are provided next to each other with a space therebetween (Hamada, Figure 1, one touch sensor line 16r is provided next to signal line 12r with a space therebetween), 
Wherein the transistor comprises a top-gate electrode (Hamada, Paragraph 0050; Figure 4 discloses a top-gate electrode), and 
Wherein a fringe field switching mode is used in a liquid crystal element in the display device (Hamada, Paragraph 0052). 
Hamada fails to disclose that a transistor which includes polycrystalline silicon in a channel formation region is used in the display device. 
However, Hirakata’041 discloses a similar touch panel where a transistor which includes polycrystalline silicon in a channel formation region is used in the display device (Hirakata’041, Paragraph 0095).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the touch panel as disclosed by Hamada to include a transistor comprising polycrystalline silicon as disclosed by Hirakata’041. One would have been motivated to do so for the purpose of improving the aperture ratio of the pixel (Hirakata’041, Paragraph 0095).  
Hamada fails to disclose that a gate electrode of a transistor connected to one of the plurality of pixel electrodes, wherein the light-blocking film overlaps with the semiconductor layer, wherein a size of the plurality of touch sensor lines and a size of the plurality of signal lines are different from each other, wherein the gate electrode, the semiconductor layer, and one of a source electrode and a drain electrode of the transistor overlap with each other, and wherein the semiconductor layer is in contact with a side surface of the one of the source electrode and the drain electrode of the transistor.
However, Chiang discloses a similar panel where a gate electrode of a transistor connected to one of the plurality of pixel electrodes (Chiang, Figure 3, light-blocking film BM, transistor 31, gate electrode G, where Figure 7C discloses a pixel electrode PITO connected to the transistor), the light-blocking film overlaps with the semiconductor layer, wherein a size of the plurality of touch sensor lines and a size of the plurality of signal lines are different from each other (Chiang, Figure 7, discloses the touch sensor lines M2 overlap with the signal (source) lines, where it is clear that the touch sensor lines M2/M3 are wider than the signal lines; Paragraph 0078), wherein the gate electrode, the semiconductor layer, and one of a source electrode and a drain electrode of the transistor overlap with each other, and wherein the semiconductor layer is in contact with a side surface of the one of the source electrode and the drain electrode of the transistor (Chiang, Figure 3A, light-blocking film BM overlaps with the semiconductor layer which is disposed between the source electrode S and the drain electrode D, where the semiconductor layer overlaps with the source electrode S, gate electrode G, and drain electrode D, and is in contact with a side surface of the source electrode S and drain electrode D). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the panel as disclosed by Hamada to include a light-blocking film and different sized signal lines and touch sensor lines as disclosed by Chiang. One would have been motivated to include a light-blocking film for the purpose of shielding conductive layers and avoiding color mixing thereby improving display quality (Chiang, Paragraph 0062). One would have been motivated to have varying line sizes for the purpose of designing an in-cell self-capacitive touch panel while simplifying the manufacturing process by having them overlap (Chiang, Paragraph 0078). 
 

(2) Response to Argument
A. Entered After Final Amendment Moots Many Issues
The claims filed 7/28/21 were entered in the Advisory Action mailed 8/18/21 under 37 CFR 1.116. However, in accordance with MPEP 1207.03 (II), there is no new grounds of rejection, since the advisory action indicated that the amendment will be entered for purposes of appeal and indicates which individual rejections set forth in the rejection from which the appeal has been taken would be used to reject the added or amended claims. The Restatement of Rejection provided above includes the rejections of the amended claims, and the arguments stated below address the remaining concerns of the Appellant.

B. Claims 4, 9, and 21 Have Sufficient Written Description Support and Are Definite
The examiner agrees with these arguments and has since withdrawn the 112(a) and 112(b) rejections. However, the rejections of claim 4, 9, and 21 under 35 U.S.C. 103 are still maintained, as discussed in the Restatement of Rejection above, and the response to arguments below. 

C. Claims 4, 8, 20, and 21 Distinguish Over Combinations of Hamada, Fukushima, Chiang, Xu, And/or Hirakata By Recitation of Light-Blocking Film Below the Semiconductor Layer
The Appellant states that the obviousness rejections fail to give proper patentable weight and consideration to the “below” feature. For this reason, the rejections are legally flawed as there is a clear omission of at least one essential element required to establish a prima facie case of obviousness, since the rejection does not disclose that the light-blocking film is disposed below the semiconductor layer. 
The examiner respectfully disagrees. While the examiner has retracted the 112(a) and 112(b) rejection based on the Appellant’s arguments, the prior art rejection under U.S.C. 103 is still maintained, and the rejection has properly addressed and established a prima facie case of obviousness. Specifically, the term “below” is a preposition and is considered to be a relative term. The claimed limitations only require that the light-blocking film be below the semiconductor layer; however, there is no definitive location of the term “below”. The term “below” may be interpreted as any direction relative to the semiconductor layer under a broadest reasonable interpretation. This is especially the case since both the Hamada and Chiang references relate to a liquid crystal display having a touch panel. Such a device is often portable (Chiang, Paragraph 0006) and may be oriented in any direction relative to the ground. Since the term “below” is relative to viewpoint, the disclosure of Chiang (US 2016/0328061 A1 of record) discloses a light-blocking film being disposed below the semiconductor layer (Chiang, Figure 3A, light-blocking film BM overlaps with the semiconductor layer which is disposed between the source electrode S and the drain electrode D). Further, there is proper motivation provided to combine the disclosure of Chiang with the primary reference of Hamada (US 2013/0342801 A1 of record). Particularly, one would have been motivated to include a light-blocking film for the purpose of shielding conductive layers and avoiding color mixing thereby improving display quality (Chiang, Paragraph 0062).

D. Claim 1 Distinguishes Over Hamada, Fukushima, and Chiang
The Appellant states that Hamada (US 2013/0342801 A1 of record) does not disclose that “in the first direction, between one the two adjacent pixel electrodes of the plurality of pixel electrodes and another one of the plurality of pixel electrodes adjacent to the one of the two adjacent pixel electrodes of the plurality of pixel electrodes only one line function one of the plurality of signal lines is provided”, since Hamada discloses lines 16 and 12 as always being provided in pairs between two adjacent pixel electrodes.
The examiner respectfully disagrees. Firstly, the claimed limitations establish a structure of the in-cell touch panel where the panel comprises a plurality of touch sensor lines (Claim 1 line 13) and a plurality of signal lines (Claim 1 line 7). The claim also states that “one of the plurality of touch sensor lines and one of the plurality of signal lines overlap with one of the plurality of scan line extending in the second direction”. Through these limitations, it is apparent that the touch sensor lines and the signal lines are two separate lines and cannot be interchanged with one another. 
In the rejection of these limitations, the examiner clearly identifies item-to-item matching between the disclosure of Hamada and the claimed limitations. Particularly, Hamada discloses a plurality of signal lines (Figures 1-4, signal lines 12); and a plurality of touch sensor lines extend in the first direction (Figure 1, touch sensor lines 16 are extend in a first vertical direction), wherein one of the plurality of touch sensor lines and one of the plurality of signal lines overlap with one of the plurality of scan lines extending in the second direction (Figure 1, signal line 12 and touch sensor line 16 overlap with gate line 10 extending in a second horizontal direction).
Further, Hamada discloses in the first direction, between one of the two adjacent pixel electrodes of the plurality of pixel electrodes and another one of the plurality of pixel electrodes adjacent to the one of the two adjacent pixel electrodes of the plurality of pixel electrodes only one line functioning as one of the plurality of signal lines is provided (Hamada, Figure 1, signal line 12, where only one signal line 12 is provided between adjacent pixel electrodes 20).
Throughout the rejection of Claim 1, it is very clear that the only signal lines present in the disclosure of Hamada, as item-matched by the Examiner, are signal lines 12. Any other vertical lines are the touch sensor lines 16, where the touch sensor lines may not be equated to the signal lines, since it is clear that the two are distinct from one another. Please see Figure 1 of Hamada, annotated below.

    PNG
    media_image2.png
    613
    595
    media_image2.png
    Greyscale



The Appellant also states in this section of Arguments that the Examiner acknowledges that the signal line 16g is at least partially between adjacent top pixel electrodes and so there are still two lines between those pixel electrodes.
The examiner respectfully disagrees. While the examiner does identify 16g as a signal line in the advisory action dated 8/18/21, it is not the claimed signal line. The only claimed signal line present in the disclosure of Hamada, and as item-matched by the examiner, is 12g. The line 16g is clearly annotated as a touch sensor line, which would not be equated to the signal line as claimed in claim 1. Further, the examiner also states this in the advisory action itself, particularly stating that “line 16g…does not function as a signal line”. 

The Appellant also states that the claimed limitations only require a plurality of signal lines, where Hamada discloses 12g and 16g between two adjacent pixel electrodes.
While the examiner agrees that the claimed limitations only require a plurality of signal lines, the claimed limitations also require a plurality of touch sensor lines, which immediately differentiates between Hamada’s signal lines 12g and touch sensor lines 16g. There is no limitation which states that there cannot be other lines with other functions disposed between adjacent pixel electrodes. 

The Appellant continues to mention that a touch sensor lines extends in a first vertical direction between two adjacent pixel electrodes with the signal line 12. This is contradictory to the disclosure of Hamada meeting the “only one” limitation.
The examiner respectfully disagrees. The touch sensor lines have clearly been identified as elements that are separated from the signal lines. The claimed limitations require that “only one line function as one of the plurality of signal lines” be provided. Therefore, it is irrelevant as to whether or not there are other elements present between the adjacent pixel electrodes. Particularly, the touch sensor lines do not function as the claimed signal lines. Paragraph 0060 of Hamada clearly discloses a touch sensor function of touch sensor lines 16, whereas Paragraph 0049 discloses a data signal function of the signal lines 12. These lines are clearly differentiated from one another within the claimed limitations and within the disclosure of Hamada. 

E. Claims 8 and 20 Distinguish Over Hamada, Xu, Chiang, and Fukushima or Hirakata for Additional Reasons
The Appellant states that the alleged combination of Hamada and Xu would appear to be outside of the claimed subject matter or inoperable for its intended purpose, since the modification of Xu to Hamada’s pair of lines of 16 and 12 between each of the adjacent pixel electrodes would appear to be lost. Thus, it would be unclear how the combination alleged would predictably be made while maintaining the desired operability of Hamada when a key structure of Hamada is being removed.
The examiner respectfully disagrees. The purpose of the disclosure of Hamada is to maximally enhance efficiency in detecting a finger, where the number of lines bundled and used may be determined in accordance with an intended purpose (Hamada, Paragraph 0075). The disclosure of Hamada does not rely on having a touch sensor line disposed between each pixel electrode in order to achieve an enhanced efficiency in touch detection. Rather, it is the function of the common electrode and the its connection with the sensing lines and drive lines which determined the accuracy of touch detection (Hamada, Paragraphs 0028-0029). The disclosure of Xu (US 2015/0234538 A1 of record) modifies the disclosure of Hamada by disclosing an improved method of touch detection without using an unnecessary amount of touch sensing lines (Xu, Figures 1 and 2 disclose a prior art example vs Xu’s inventive concept; Paragraph 0004). Xu discloses a method of enhancing the efficiency of touch detection while also simplifying the manufacturing process (Xu, Paragraph 0004; Paragraphs 0034-0036). Xu also discloses that this method not only improved touch detection efficiency but also improved pixel aperture ratio (Xu, Paragraph 0034). Having the various benefits of Xu’s structure, there is ample motivation to modify the structure of Hamada to arrive at the claimed invention of Claims 8 and 20. 

The Appellant also states that with the modification of Hamada in view of Xu, the references would no longer teach or suggest (a) a plurality of pixel electrodes in the in-cell touch panel is arranged in a first direction and a second direction intersecting the first direction, (b) wherein a plurality of touch sensor lines extend in the first direction (c) wherein one of the plurality of touch sensor lines and the signal lines are arranged between two adjacent pixel electrodes of the plurality of pixel electrodes and extending the first direction, and (d) wherein the one of the plurality of touch sensor lines and the signal lines overlap with the scan line extending in the second direction. For this additional reason, there is error or omission as each and every claim feature has not been shown to be taught or suggested. 
The examiner respectfully disagrees. The disclosure of Xu is only used to modify the position of the touch sensor lines of Hamada such that the plurality of touch sensor lines are provided alternately every third pixel electrode” rather than every pixel electrode. In this case, the pixel electrodes, as disclosed by Hamada, would still be arranged in a first vertical direction and a second horizontal direction (Hamada, Figure 1, pixel electrodes 22). The plurality of touch sensor lines are also shown to extend in a first vertical direction in both references (Hamada, Figure 1, touch sensor lines 16) and (Xu, Figure 2, touch sensor lines 4). Further, one of the plurality of touch sensor lines and the signal lines would still have to be arranged  between two adjacent pixel electrode of the plurality of pixel electrodes and extend in the first direction (Hamada, Figure 1, touch sensor lines 16 and signal lines 12 are arranged between adjacent pixel electrodes 22 and extend in a first vertical direction; Xu, Figure 2, touch sensor lines 3 would extend with signal lines 2, as disclosed in Paragraphs 0033-0034, and would have to be at least between the adjacent pixel electrodes to the direct left and the direct right of them). It should be noted that the claimed limitations do not require that each pair of adjacent pixel electrodes have touch sensor lines and signal lines disposed between them. In fact, it would not make sense as to how the touch sensor lines would be provided alternately for every this pixel electrode if this was the case. Finally, both references, Hamada and Xu, also disclose that one of the plurality of touch sensor lines and the signal line overlap with the scan line extending in the second direction (Hamada, Figure 1, signal line 12 and tough sensor line 16 extend in a first vertical direction which overlaps with scan line 10 extending in a second horizontal direction; Xu, Figure 2, touch sensor lines 4 and signal lines 2 extend in a first vertical direction and overlap with scan line 3 extending in a second horizontal direction; Paragraphs 0033-0034). 
Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MARIAM QURESHI/Examiner, Art Unit 2871  
10/19/21                                                                                                                                                                                                                                                                                                                                                                                                       
Conferees:
Michael Caley
/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871                                                                                                                                                                                                        
/JUSTIN P BETTENDORF/RQAS, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.